DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims (3, 5 and 14) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim (3) is not clear because the context of the phrase “a regional configuration” is broader than the definition in instant specification para.[0053]. An appropriate action is required.
	Claims (5 and 14) are not clear because the context of the phrase recitation of “removing power supplied to the display” are not in accordance with instant specification para.[0029]; while the display assembly has its own power source (i.e. battery and/or capacitor). Thus, an appropriate action is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (1-20) is/are rejected under 35 U.S.C. 102 (a-1) as being anticipated by Saltzstein et al (9679310, hereinafter – Saltzstein).
	Regarding claims 1, 9 and 16: Saltzstein discloses an electronic label (as depicted in figure 3A of Saltzstein and see associated descriptions for details) comprising:
a display (as depicted in figures 1A and 2 of Saltzstein and see associated descriptions for details);
a communication interface (col. 4, lines 25-34 of Saltzstein); and
memory (col. 11, lines 42-45 of Saltzstein), wherein the electronic label is configured to:
receive at least one configuration setting corresponding to one or more predefined outputs stored in the memory, based on the received at least one configuration setting, select a predefined output from a plurality of predefined outputs to be displayed at the display, and cause the selected predefined output to be displayed at 
Regarding claim 17: the limitations of wherein the electronic label includes an adhesive at a side opposite to the display are considered inherent in view of (col. 6, lines 11-13 and col. 7, line 67 to col. 8, line 3 of Saltzstein) where affixation include adhesive (i.e., glue, Velcro, etc.).
Regarding claim 18: Saltzstein teaches that wherein the communication interface is configured to remain in an inactive state until an activation indication is received at the communication interface (col. 8, lines 29-49 of Saltzstein).
Regarding claim 19: Saltzstein teaches that wherein the electronic label is one of a plurality of electronic labels integrated into a device (col. 6, lines 51-54 and col.7, lines 7-14 of Saltzstein).
Regarding claims 2, 13 and 20: Saltzstein teaches that wherein the memory stores a plurality of predefined outputs, each output of the plurality of outputs corresponding to a translation of a same word in a different language (col. 4, lines 4-30 of Saltzstein).
Regarding 1-8: method claims (1-8) are similar and parallel to apparatus claims (16-20); thus, the method claims (1-8) are considered met when the apparatus claims (16-20) are in use.
Regarding claims 9-15: method claims (9-15) are similar and parallel to apparatus claims (16-20) with plurality of devices (col. 6, lines 42-43 of Saltzstein) and standards compliance (col. 4, line 64 to col. 5, line 9 of Saltzstein) as disclosed. Thus, .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peterson (8800187) and Saxena et al (8313025) are cited for electronics label and management. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/K. WONG/Primary Examiner, Art Unit 2689